Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9-20 are distinguishable over the prior art.  The prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least an automatic lawn compactor which includes at least two walking legs and a driving device configured to drive the at least two walking legs to move alternately on the lawn and a trampling device embodied as pressing plates mounted on the at least two walking legs.  Claims 9-20 are distinguishable for at least the same reasons.  As noted in the first Office action, the closest prior art appears to be CN 204443247 which discloses an autonomous lawn compacting device which uses a roller to compact the lawn.  The refence, either alone or in combination with any of the refences made of record, does not disclose or suggest using walking legs with pressing plates to compact a lawn as claimed.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661